Citation Nr: 1620692	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  10-00 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for a lower back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1984 to February 1991.  This matter comes to the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In the July 2008 rating decision, the RO denied a rating in excess of 40 percent for a lower back disability.  

This matter was previously before the Board and was remanded in June 2015 (by a Veterans Law Judge other than the undersigned) to obtain all VA treatment records from July 2008 to the present and for a new VA examination. 


FINDINGS OF FACT

For the period considered in this appeal, a lower back disability is manifested by chronic low back pain, limited range of motion (50 degrees of flexion, 20 degrees of extension, 25 degrees of right lateral flexion, 25 degrees of left lateral flexion, 30 degrees of right rotation and 25 left rotation), and minimal degenerative changes; there was no objective evidence of unfavorable ankylosis, or incapacitating episodes having a total duration of at least six weeks in a 12 month period.  Separate ratings are in effect for right lower extremity radiculopathy and obturator nerve sensory deficit of the left lower extremity.


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for a lower back disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO provided pre-adjudication VCAA notice by a letter dated in April 2008.  The Veteran was notified of the evidence needed to substantiate the claims of a higher rating; that VA would obtain service records, VA records, and records of other Federal agencies; and that she could submit records not in the custody of a Federal agency, such as private medical records or with her authorization VA would obtain any non-Federal records on his behalf.  

Furthermore, VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran's service treatment records and pertinent post-service treatment records have been secured.

In a June 2015 remand, the Board requested that the RO secure all outstanding records pertinent to the Veteran's claim and requested a VA examination to determine the nature of any lower back disability.  The resulting October 2015 exam noted the Veteran's symptomology associated with a lower back disability and provided the results of diagnostic testing. 

As the examination reports contain the Veteran's medical history and pertinent clinical findings sufficient to evaluate the service-connected lower back disability, the Board finds that the reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). The Veteran has not identified any evidence pertinent to the issues being decided that remains outstanding.  VA's duty to assist is met. 

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Rating Criteria and Analysis

The Veteran's lower back disability is currently rated at 40 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5242, degenerative disc disease and degenerative joint disease.  The Veteran contends that a rating in excess of 40 percent is warranted due to Intervertebral Disc Syndrome incapacitating episodes verified by a history of doctors' visits and therapeutic sessions dating back to June 2000 through May 2008 supporting a 60 percent rating.  The Veteran also contends that a separate 50 percent rating for muscle injuries (diagnostic codes 5322-5399) should also be applied.  Further, the Veteran asserts that the rating decision on appeal is Clear and Unmistakable Error because the RO did not award at least a 20 percent rating for painful motion.  Finally, the Veteran contends that the rating decision must be reversed because of a misrepresentation of facts in the rating decision which, she contends, will support a 100 percent increase.

Intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

The criteria for rating a disability of the lumbar spine are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a 40 percent rating are forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The criterion for the next higher rating, 50 percent, is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. See Notes 2 and 5, following the General Rating Formula for Diseases and Injuries of the Spine. 

Rating factors for a disability of the musculoskeletal system included functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40 ; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

The lumbar vertebrae are considered groups of joints.  As regards the joints, the factors of disability reside in reductions of the joints normal excursion of movements in different planes.  Factors for considerations include excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca at 206-07. 

Also with periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months is rated 40 percent; and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months is rated 60 percent.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  See Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Pertinent records include VA records, consisting of outpatient treatment reports and reports of examinations conducted on July 2008 and October 2015, as well as private medical reports.  After careful consideration of all the evidence and the pertinent criteria for rating disabilities of the spine, the Board finds that the preponderance of the evidence is against a rating higher than 40 percent for the lumbar disc disease.

On a VA examination of the lower back in July 2008, the Veteran reported stiffness, weakness, numbness, bowel complaints and dizziness.  The Veteran noted that she had pain located at the lower back for approximately 20 years.  She noted that the pain occurs constantly.  She characterized the pain as crushing, aching, sharp, sticking, and cramping.  From 1 to 10 (10 being the worst pain) the pain level is at 9.  The Veteran stated that the pain can be elicited by physical activity and stress. 

Range of motion testing during the July 2008 examination of the lumbar spine was 25 degrees of flexion, 20 degrees of extension, 12 degrees of right lateral flexion, 15 degrees of left lateral flexion; 15 degrees of right rotation and 20 degrees of left rotation.  Repeated flexion, extension, lateral flexion, and rotation of the lumbar spine did not result in additional loss of motion.  The diagnosis was lumbar spine degenerative joint and disc disease.

A VA medical record from January 2008 shows that magnetic resonance imaging (MRI) was conducted.  The medical impression included degenerative changes of the lumbar spine that cause disc bulging and multilevel effacement of the thecal sac without significant canal stenosis.  The doctor also noted that mild L5/S1 bilateral neural foraminal narrowing is present.  There was also an annular tear at L4/L5 and T11/T12 disc bulging with thecal sac effacement.

On VA examination of the lower back in October 2015, range of motion of the thoracolumbar spine was 0-50 degrees of flexion, 0-20 degrees of extension, 0-25 degrees of both left and right lateral flexion, 0-30 degrees of right lateral rotation and 0-25 degrees of left lateral rotation.  However, the examiner found that the range of motion does not contribute to a functional loss.  There were no muscle spasms reported.  The examiner observed localized tenderness and guarding resulting in an abnormal gait.

The Veteran had normal strength during muscle strength testing of her hip, knee, and ankle.  The examiner did not observe muscle atrophy.  During the sensory portion of the exam the Veteran showed normal sensation to light touch to the left and right upper anterior thigh, thigh/knee, and lower leg/ankle.  However, there was decreased sensation in her right foot/toes. 

On the October 2015 examination, the examiner specifically noted that there is no ankylosis of the spine.  The examiner also noted that the Veteran has Invertebral Disc Syndrome, but the symptoms of the syndrome have not required bed rest prescribed by a physician.  The examiner described the impact of the condition on the Veteran's ability to work as problems with carrying or lifting more than 15 pounds, walking more than 100-200 feet, or standing up for more than 20 minutes. 

VA treatment records from 2000 to 2008 show that the Veteran complained of pain in her lower back and tenderness to palpitation from L1 to S5.  Impressions included mild lumbar spondylosis with severe disk degeneration at L5-S1 without acute fracture or dislocation.  The Veteran was treated with numerous medications for her pain.  Throughout these records, there was no mention of ankylosis of the spine or bed rest prescribed by a physician.

VA treatment records from 2008 to 2015 show that physicians noted a past medical history of low back pain.  On an occasion in July 2010, the Veteran complained of back pain due to a fall where the Veteran felt that she hyperextended her back.  Again, there was no mention of ankylosis of the spine or prescribed bed rest by a physician.  

The Board acknowledges private treatment records submitted by the Veteran from 2000 to 2008.  The records show that the Veteran was receiving treatment from Bandera Crossing Chiropractic, Slakman Chiropractic Center, and Kehres Chiropractic Center.  The Veteran complained of back pain and was diagnosed with lumbar spondolyosis.  Treatment included visits to a physician for therapy which included hot and cold packs to reduce swelling and mechanical traction to restore normal spinal biomechanics.  After therapy, the Veteran would feel better.  However, she would still experience residual pain and stiffness.  These records also contained no mention of ankylosis of the spine or prescribed bed rest.

Based on the applicable criteria for limitation of motion and the findings on VA examinations and private records, the Veteran does not meet the criteria for the next higher rating, 50 percent, under the General Rating Formula for Diseases and Injuries of the Spine.  While there was objective evidence of pain on range of motion, the pain does not rise to the level of functional loss that more nearly approximates or equates to unfavorable ankylosis of the entire thoracolumbar spine, which is the criterion for the next higher rating.  Further, the examiner specifically noted that there was no thoracolumbar ankylosis.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40). 

The Board notes that the Veteran has been separately rated for radiculopathy of the right lower extremity and an obturator nerve sensory deficit of the left lower extremity.  A January 2007 rating decision granted a 10 percent rating for an obturator nerve sensory deficit of the left lower extremity with an effective date of September 15, 2006.  An October 2015 rating decision granted a 20 percent rating for radiculopathy of the right lower extremity with an effective date of October 15, 2015.

After review of the record, the Board found no evidence of neurological symptoms manifesting in the right lower extremity prior to the October 15, 2015 effective date which would warrant a compensable rating prior to that date.  Regardless, the Veteran has not expressed disagreement with the effective date or the rating assigned for the right lower extremity neuropathy.  Accordingly, the rating or effective date for neurological disability of either lower extremity will not be discussed further herein.  

The Board notes that the Veteran asserts that the RO rating decision should be reversed because of "misrepresentation of evidence stating that (QTC) examiner found no sign of intervertebral disc syndrome with permanent root involvement [...] where (QTC) examination did not indicate confirmation of diagnosis by either x-ray or MRI radiological test examinations."  (See September 2009 Notice of Disagreement)

In the instant case, the Board notes that the October 2015 VA examiner did find that the Veteran has intervertebral disc syndrome (IVDS).  However, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least six weeks during a 12 month period have not been shown.  See October 2015 VA examination.  There is no objective medical evidence to show that a physician has prescribed bed rest for acute signs and symptoms for six weeks over the course of a year.  The VA outpatient records and private treatments record do not reflect physician-prescribed bed rest and treatment of at least two weeks. Therefore, despite the Veteran's complaints to the contrary, there is no objective evidence to show that she meets the criterion under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board notes that the Veteran contends that her disability should be separately rated under diagnostic code 5322-5399 for muscle injuries.  The aforementioned diagnostic code refers to symptoms involving the muscles of the head and neck.  The Veteran's claim involves a disability of the lower back.  It is also noted that a separate rating under the diagnostic codes for muscle injury would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same disability or the same manifestation of a disability, under different diagnostic codes is to be avoided); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that the critical element in the assignment of separate ratings under diagnostic codes is that none of the symptomatology is duplicative or overlapping).  Evaluation of the Veteran's main symptoms of pain, limitation of motion, and weakness under both Code sections would be overlapping. Such is prohibited under the regulations.

The Board also notes the Veteran's assertion that the RO decision is a Clear and Unmistakable Error (CUE) for "failing to award at least 20 percent for painful motion."  As an initial matter, the Veteran's current 40 percent rating contemplates symptoms of pain.  Further, under 38 C.F.R. § 3.105(a), "previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error."  Here, CUE cannot be considered as the rating decision on appeal is not a final decision as is required by the aforementioned regulation.

Extraschedular Considerations and TDIU

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's low back disability manifests as limited motion and associated pain.  Therefore, the Board finds that the associated symptomatology and degree of disabilities shown are entirely contemplated by the rating schedule.  Therefore, referral for extraschedular consideration is not warranted.

The Board has also considered whether an implicit claim for a totally disability rating based on individual unemployability (TDIU) has been raised by the record under Rice v. Shinseki, 22 Vet.  App. 447, 455 (2009).  The Veteran has not alleged that she is unemployed due to her current back disability.  However, the record shows that in a September 2008 VA treatment record, the physician stated that the Veteran was employed in a VA radiology department.  Also, in a July 2014 VA treatment record the Veteran was listed as being " self-employed doing domestic work."  An April 2015 VA treatment record shows that the Veteran was in between jobs, but worked as an organizer of homes and offices.  On the October 2015 VA examination she indicated that her back disability limited her ability to carry or lift more than 15 pounds, walk more than 100-200 feet, or stand up for more than 20 minutes.  However there is no evidence that the Veteran is totally unemployable because of her back disability.  Therefore, such a claim is not implicitly raised by the record. 

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for both periods on appeal, and the appeal must be denied.


ORDER

A rating in excess of 40 percent for a lower back disability is denied.



____________________________________________
M.C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


